ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_06_EN.txt. 83

DISSENTING OPINION OF JUDGE WINIARSKI
[Translation]

In its final alternative submission, the Swiss Government asks
the Court to declare itself competent to decide whether the United
States of America are under an obligation to submit the dispute
regarding the validity of the Swiss claim either to arbitration or
to conciliation. In the event of the Court declaring itself competent,
the Swiss Government puts forward a number of submissions on
the merits, presenting the claim formulated in its Application in
various forms, but these do not affect the question here examined.

In upholding the Third Objection of the United States Govern-
ment, so far as it concerns this alternative request, the Court
declares that the procedure on the merits is inadmissible, although
it might have led to a settlement of the dispute on that point. I
cannot concur in that decision. |

The United States Government argues that the alternative sub-
missions are directed towards the same end as the principal sub-
mission, namely, the restitution to Interhandel of the assets it is
claiming in the United States. ‘Although they avoid the use of
the word restitution, the alternative submissions are only alter-
native ways in which the intended recovery is sought to be
accomplished.”

The Court is not required to consider what was the purpose of
the Swiss Government in formulating its alternative claim regarding
arbitration and conciliation. That claim is presented as distinct
from the principal claim and must be examined as such. Its
subject-matter is clearly defined. It originated with the refusal
of the United States Government to submit the dispute concerning
Interhandel to arbitration and, in the view of the Swiss Govern-
ment, the dispute is one that is fit to be settled on the basis of
the Washington Accord and the Treaty of 1931. Here there is
no question of the protection of the rights and interests of the
national whose cause its Government is espousing; the rights and
interests at stake derive directly from international instruments
which the States have signed, and to that kind of dispute the rule
of the exhaustion of local remedies does not apply.

As the Judgment says, the reason for the rule is to enable a
State in which the rights of a foreign national are alleged to have
been injured in breach of international law to provide a remedy
by its own means within the framework of its own laws. But where
the rights and obligations of the two States flow directly from
their treaties and agreements there can be no question of settling
such dispute by recourse to local remedies. The American courts

81
INTERHANDEL (DISS. OPIN. OF JUDGE WINIARSKI) 84

are competent to adjudicate on the rights of a Swiss national;
they have no competence to adjudicate on the existence of an
obligation on the part of the United States to submit to arbitration
or conciliation. The legal problems are here on different planes and
their solution must be different. In my opinion, the Third Pre-
liminary Objection should be dismissed. If the Court holds that
it is not possible at this stage of the proceedings to dismiss the
objection without prejudging a question of merits, or, at the least,
if it thinks that it is impossible to determine with certainty that
the consequences of dismissal would not affect the merits, it could
follow precedents and join the objection to the merits. That would
enable it to resume the proceedings and to settle the dispute by
a single judgment.

In support of the decision two reasons are given in which I
cannot concur.

First, the Judgment says that one interest, and one alone, that
of Interhandel, underlies both the proceedings resumed by that
company in the United States courts and the present international
proceedings, and that that interest should determine the scope of
the action brought by the Swiss Government in both its sub-
missions. Assuming that one and the same interest is the basis
of both actions, it is difficult to agree that this consideration—
the existence of one, and only one, interest—should prevail over
the reasons which limit the local remedies rule to claims by indi-
viduals. In the case now under consideration the claim put forward
in the alternative submission aims at obtaining a recognition that
the United States are under an obligation to submit to arbitration
or conciliation, and the Swiss Government may have a strong
interest in seeing the Court offer it a legal remedy that has been
denied it.

Furthermore, a decision by the Court dismissing the Third
Objection of the United States so far as concerns the alternative
submission would in no way affect the right of the arbitral tribunal,
should one be set up, to apply the local remedies rule quite inde-
pendently, should the occasion arise, while conciliation proceedings
are not required to observe that rule.

For all these reasons, I am unable to concur in the decision of
the Court which declares the claim formulated by the Swiss Gov-
ernment in its alternative submission to be inadmissible.

(Signed) B. WINIARSKI.

82
